Citation Nr: 0200410	
Decision Date: 01/11/02    Archive Date: 01/16/02	

DOCKET NO.  00-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arachnoid cyst and 
hygroma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1957 to 
September 1959 and from March 1960 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In addition to denying service connection for arachnoid cyst 
and hygroma, the April 2000 RO decision also denied increased 
evaluations for cervical arthritis with headaches, gout, 
residuals of fracture of the left ankle, and residuals of a 
fracture of the right carponavicular bone.  During a personal 
hearing, in October 2000, the veteran indicated that he 
desired to file a notice of disagreement with the denials of 
increased evaluations as well.  A May 2001 decision by the 
hearing officer increased the evaluation for cervical 
arthritis with headaches from 10 percent to 20 percent.  A 
May 2001 supplemental statement of the case addressed all of 
the issues relating to increased evaluations that were denied 
by the April 2000 RO decision.  The record does not reflect 
that the veteran has filed a timely substantive appeal 
regarding the issues of increased evaluations.  Therefore, 
they are not in appellate status and will not be considered 
by the Board at this time.


REMAND

When the veteran filed his original notice of disagreement, 
in June 2000, he indicated that he desired a hearing at the 
RO.  When he filed his VA Form 9, in July 2000, he indicated 
that he desired a hearing before a Member of the Board at the 
RO.  In October 2000 he was afforded a hearing before a 
hearing officer at the RO, but he has not been afforded a 
hearing before a Member of the Board at the RO.  It is 
unclear if the hearing before the hearing officer satisfied 
his request.  Because remand is required for other reasons, 
the RO should clarify the veteran's hearing request while the 
case is in remand status.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 
114, Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See also recently published regulations at 66 Fed. 
Reg. 45,620-32(Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3,102, 3.159), promulgated pursuant to the 
enabling statute.  

The record reflects that the April 2000 RO decision denied 
the veteran's claim of service connection for arachnoid cyst 
and hygroma on the basis that it was not well grounded.  
Although the veteran was subsequently afforded a letter, in 
February 2001, notifying him of the VCAA, and he has been 
accorded a VA examination, the VA examiner did not render any 
opinion as to the etiology of an arachnoid cyst or hygroma.  
Whether the veteran has a current arachnoid cyst or hygroma, 
or chronic residuals thereof, and whether it is related to 
active service are questions requiring medical expertise, and 
an examination by an appropriate specialist to address those 
questions should be done.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any 
arachnoid cyst and hygroma or residuals 
thereof.  All necessary tests and studies 
should be accomplished and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner should 
expressly identify and diagnose any 
existing arachnoid cyst and hygroma or 
chronic residuals.  Once any existing 
pathology of an arachnoid cyst and 
hygroma is identified and diagnosed, the 
examiner should specifically provide an 
opinion, based on a review of the 
evidence, as to whether it is at least as 
likely as not that the veteran's 
arachnoid cyst and hygroma are in any way 
linked or related to any medically 
documented disease or injury during his 
military service, including being struck 
on the head by equipment in 1961.  If the 
veteran has no arachnoid cyst and hygroma 
that could be medically linked or 
attributed to his military service or any 
disease or therein, the examiner should 
clearly and specifically so indicate in 
the examination report.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  The RO should ensure that the 
examination report contains appropriate 
responses to the specific opinions 
requested and that it is in full 
compliance with the directives of this 
REMAND.

3.  Then, after ensuring that the 
provisions of the VCAA and implementing 
regulations have been complied with, the 
RO should readjudicate the issue on 
appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

5.  The RO should ascertain whether the 
veteran desires a hearing before a Member 
of the Board at the RO.  If the veteran 
does not affirmatively withdraw his 
request for such hearing, the RO should 
schedule the veteran for a hearing before 
a Member of the Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


